DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 11-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20190265981 to Yakame et al. (“Yakame”) and knowledge commonly known in the art, as evidenced by The Free On-Line Dictionary of Computing (“FOLDOC”) and admitted by Applicant to be prior art.

In reference to Claim 1, Yakame discloses a docking station (See Figure 2 Number 3) for power management (See Paragraphs 29-30, 38, and 69) adapted to be electrically connected to a host (See figure 2 Number 1), wherein the host comprises a host controller (See Figure 2 Numbers 12 and 13), and the docking station comprises: a hub circuit (See Figure 2 Number 21); a first signal input/output (I/O) port electrically connected to the hub circuit and providing a connection to the host controller (See Figure 2 Number 30 and Paragraphs 24 and 36), so that a signal is transmitted between the host controller and the hub circuit through the first signal I/O port (See Paragraph 36); a plurality of second signal I/O ports electrically connected to the hub circuit (See Figure 2 Number 22 and port connecting Numbers 21 and 23 and Paragraph 64); a network interface controller electrically connected to the hub circuit (See Figure 2 Number 23), configured to provide a connection to an external network (See Figure 2 Number 4), and having at least one function pin (See Figure 2 signal connecting Numbers 23 and 26 and Paragraph 69); and a first controller electrically connected to the at least one function pin and the first signal I/O port (See Figure 2 Numbers 26 and 27), wherein a transmission channel is established between the first controller and the host through the first signal I/O port (See Paragraphs 25, 53, 57, 70, and 77); wherein when the host initiates a sleep mode or a standby mode, the network interface controller is disconnected, or there is no network packet transmission, the hub circuit cuts off a signal connection between the hub circuit and the first signal I/O port (See Paragraphs 32 and 64), so that the host controller enters a deepest sleep state (See Paragraphs 32 and 64), and when the network interface controller receives a wake-on-LAN signal from the external network, the network interface controller informs the first controller through the at least one function pin (See Paragraphs 69-70 and 77), the first controller generates a sideband signal, and transmits the sideband signal to the host controller through the transmission channel to wake up the host controller (See Paragraph 77), and the network interface controller controls, in response to the wake-on-LAN signal, the hub circuit to re-establish the signal connection with the first signal I/O port (See Paragraphs 63-65 and 85).  However, Yakame does not explicitly disclose that the hub circuit is an integrated circuit.  Official Notice is taken that the use of integrated circuits for implementing electronic components is well known in the art, as evidenced by FOLDOC (See entry ‘integrated circuit’).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame using a well-known integrated circuit to implement the hub circuit, resulting in the invention of Claim 1, because Yakame is silent as to the particular hardware implementation of the components thereof, and the simple substitution of a well-known integrated circuit to implement the hub circuit of Yakame would have yielded the predictable result of providing higher speed, lower power dissipation, and reduced manufacturing cost (See Paragraph 2 of FOLDOC).

In reference to Claim 2, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses that when the host is inserted into the first signal I/O port, the integrated circuit is configured with and stores a related wake configuration for use by the host controller; and when the network interface controller detects a disconnection of the host, the integrated circuit removes the wake configuration (See Paragraphs 47, 49-52, 59-60, 63-65, 75-76, and 85).

In reference to Claim 3, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses that when the host controller is woken up before the network interface controller receives the wake-on-LAN signal, the host controller transmits a restore signal to the first controller through the transmission channel, the first controller informs the network interface controller through the at least one function pin, and the network interface controller controls, in response to the restore signal, the integrated circuit to re-establish the signal connection with the first signal I/O port (See Paragraphs 47, 49-52, 59-60, 63-65, and 85).

In reference to Claim 5, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 3 above.  Yakame further discloses that the first signal I/O port is a USB connector or a Thunderbolt connector (See Paragraphs 24-25).


In reference to Claim 6, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 5 above.  Yakame further discloses that the host further comprises a second controller electrically connected to the host controller (See Figure 2 Number 14), and the transmission channel is established by using the second controller, the first signal I/O port, and the first controller (See Paragraphs 25, 53, 57, 70, and 77).

In reference to Claim 7, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 6 above.  Yakame further discloses that when the first signal I/O port is the USB connector, the first controller and the second controller each are a power delivery controller (See Figure 2 Numbers 14 and 27 and Paragraphs 25-26 and 57).



In reference to Claim 11, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses a power adapter electrically connected to the integrated circuit for supplying power (See Figure 2 Number 29 and Paragraphs 64 and 83).

In reference to Claim 12, Yakame discloses a docking station (See Figure 2 Number 3) for power management (See Paragraphs 29-30, 38, and 69) adapted to be electrically connected to a host (See figure 2 Number 1), wherein the host comprises a host controller (See Figure 2 Numbers 12 and 13), and the docking station comprises: a network interface controller (See Figure 2 Numbers 21 and 23), configured to provide a connection to an external network (See Figure 2 Number 4), wherein a hub circuit is integrated within the network interface controller (See Figure 2 Number 21), and the network interface controller has at least one function pin (See Figure 2 signal connecting Numbers 23 and 26 and Paragraph 69); a first signal input/output (I/O) port electrically connected to the hub circuit and providing a connection to the host controller (See Figure 2 Number 30 and Paragraphs 24 and 36), so that a signal is transmitted between the host controller and the hub circuit through the first signal I/O port (See Paragraph 36); a first controller electrically connected to the at least one function pin and the first signal I/O port (See Figure 2 Numbers 26 and 27), wherein a transmission channel is established between the first controller and the host through the first signal I/O port (See Paragraphs 25, 53, 57, 70, and 77); wherein when the host initiates a sleep mode or a standby mode, the network interface controller is disconnected, or there is no network packet transmission, the hub circuit cuts off a signal connection between the hub circuit and the first signal I/O port (See Paragraphs 32 and 64), so that the host controller enters a deepest sleep state (See Paragraphs 32 and 64), and when the network interface controller receives a wake-on-LAN signal from the external network, the network interface controller informs the first controller through the at least one function pin (See Paragraphs 69-70 and 77), the first controller generates a sideband signal, and transmits the sideband signal to the host controller through the transmission channel to wake up the host controller (See Paragraph 77), and the network interface controller controls, in response to the wake-on-LAN signal, the hub circuit to re-establish the signal connection with the first signal I/O port (See Paragraphs 63-65 and 85).  However, Yakame does not explicitly disclose that the hub circuit is an integrated circuit.  Official Notice is taken that the use of integrated circuits for implementing electronic components is well known in the art, as evidenced by FOLDOC (See entry ‘integrated circuit’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame using a well-known integrated circuit to implement the hub circuit, resulting in the invention of Claim 12, because Yakame is silent as to the particular hardware implementation of the components thereof, and the simple substitution of a well-known integrated circuit to implement the hub circuit of Yakame would have yielded the predictable result of providing higher speed, lower power dissipation, and reduced manufacturing cost (See Paragraph 2 of FOLDOC).

In reference to Claim 13, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 12 above.  Yakame further discloses that when the host is inserted into the first signal I/O port, the integrated circuit is configured with and stores a related wake configuration for use by the host controller; and when the network interface controller detects a disconnection of the host, the integrated circuit removes the wake configuration (See Paragraphs 47, 49-52, 59-60, 63-65, 75-76, and 85).

In reference to Claim 14, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 12 above.  Yakame further discloses that when the host controller is woken up before the network interface controller receives the wake-on-LAN signal, the host controller transmits a restore signal to the first controller through the transmission channel, the first controller informs the network interface controller through the at least one function pin, and the network interface controller controls, in response to the restore signal, the integrated circuit to re-establish the signal connection with the first signal I/O port (See Paragraphs 49-52, 59-60, 63-65, and 85).

In reference to Claim 16, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 14 above.  Yakame further discloses that the first signal I/O port is a USB connector or a Thunderbolt connector (See Paragraphs 24-25).


In reference to Claim 17, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 16 above.  Yakame further discloses that the host further comprises a second controller electrically connected to the host controller (See Figure 2 Number 14), and the transmission channel is established by using the second controller, the first signal I/O port, and the first controller (See Paragraphs 25, 53, 57, 70, and 77).

In reference to Claim 18, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 17 above.  Yakame further discloses that when the first signal I/O port is the USB connector, the first controller and the second controller each are a power delivery controller (See Figure 2 Numbers 14 and 27 and Paragraphs 25-26 and 57).


Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakame and knowledge commonly known in the art as applied to Claims 3 and 14 above, and further in view of knowledge commonly known in the art, as evidenced by US Patent Application Publication Number 2015/0185808 to Gough et al. (“Gough”) and admitted by Applicant to be prior art.

In reference to Claim 4, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 3 above.  Yakame further discloses that the at least one function pin is a GPIO interface (See Paragraph 76).  However, Yakame does not explicitly disclose that the at least one function pin further comprises a wake pin and a restore pin to enable the network interface controller to inform the first controller through the wake pin, and enable the first controller to inform the network interface controller through the restore pin.  Official Notice is taken that the use of separate unidirectional GPIO pins for conveying bidirectional signals between electronic components is well-known in the art, as evidenced by Gough (See Paragraph 20).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known multiple unidirectional GPIO pins to carry the bidirectional signals of the GPIO interface, resulting in the invention of Claim 4, because Yakame does not disclose the specific structure of the GPIO interface, and the simple substitution of the well-known multiple unidirectional GPIO pins to implement the bidirectional GPIO interface of Yakame would have yielded the predictable result of communicating the wake and restore signals between the network interface controller and the first controller (See Paragraph 20 of Gough).

In reference to Claim 15, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 14 above.  Yakame further discloses that the at least one function pin is a GPIO interface (See Paragraph 76).  However, Yakame does not explicitly disclose that the at least one function pin further comprises a wake pin and a restore pin to enable the network interface controller to inform the first controller through the wake pin, and enable the first controller to inform the network interface controller through the restore pin.  Official Notice is taken that the use of separate unidirectional GPIO pins for conveying bidirectional signals between electronic components is well-known in the art, as evidenced by Gough (See Paragraph 20).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known multiple unidirectional GPIO pins to carry the bidirectional signals of the GPIO interface, resulting in the invention of Claim 15, because Yakame does not disclose the specific structure of the GPIO interface, and the simple substitution of the well-known multiple unidirectional GPIO pins to implement the bidirectional GPIO interface of Yakame would have yielded the predictable result of communicating the wake and restore signals between the network interface controller and the first controller (See Paragraph 20 of Gough).


Claim(s) 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakame and knowledge commonly known in the art as applied to Claims 1, 5, 12, and 16 above, and further in view of knowledge commonly known in the art, as evidenced by “Supporting D3Cold for USB Devices” by Vivek Gupta (“Gupta”) and admitted by Applicant to be prior art.

In reference to Claim 8, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 5 above.  Yakame further discloses that the deepest sleep state of the host controller is a shut-down state (See Paragraphs 31-32), and that during the shut-down state, the hub does not receive power, stops operation, and does not transmit (See Paragraph 64).  However, Yakame does not explicitly disclose that the signal connection between the integrated circuit and the first signal I/O port is re-established through USB enumeration.  Official Notice is taken that placing a USB device into a D3 cold state, which is a shut-down state in which power is removed, and which requires USB enumeration to re-establish a signal connection upon exit and power up, is well known in the art, as evidenced by Gupta (See Page 3 Paragraph 4).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known USB device D3 cold state shut-down state and enumeration upon exit and power up, resulting in the invention of Claim 8, because Yakame is not limited as to the exact type of shut-down state used, or exactly how the hub circuit reconnects upon exiting of the shut-down state, and the simple substitution of the well-known D3 cold state shut-down state and enumeration upon exit and power up as the shut-down state and exit of Yakame would have yielded the predictable result of optimizing power consumption (See Page 1 Paragraph 3 of Gupta).


In reference to Claim 9, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses that the deepest sleep state of the host controller is a shut-down state (See Paragraphs 31-32), and that during the shut-down state, the hub does not receive power, stops operation, and does not transmit (See Paragraph 64).  However, Yakame does not explicitly disclose that the deepest sleep state is a D3 cold state.  Official Notice is taken that placing a USB device into a D3 cold state, which is a shut-down state in which power is removed, and which requires USB enumeration to re-establish a signal connection upon exit and power up, is well known in the art, as evidenced by Gupta (See Page 3 Paragraph 4). This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known USB device D3 cold state shut-down state and enumeration upon exit and power up, resulting in the invention of Claim 9, because Yakame is not limited as to the exact type of shut-down state used, or exactly how the hub circuit reconnects upon exiting of the shut-down state, and the simple substitution of the well-known D3 cold state shut-down state and enumeration upon exit and power up as the shut-down state and exit of Yakame would have yielded the predictable result of optimizing power consumption (See Page 1 Paragraph 3 of Gupta).

In reference to Claim 19, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 16 above.  Yakame further discloses that the deepest sleep state of the host controller is a shut-down state (See Paragraphs 31-32), and that during the shut-down state, the hub does not receive power, stops operation, and does not transmit (See Paragraph 64).  However, Yakame does not explicitly disclose that the signal connection between the integrated circuit and the first signal I/O port is re-established through USB enumeration.  Official Notice is taken that placing a USB device into a D3 cold state, which is a shut-down state in which power is removed, and which requires USB enumeration to re-establish a signal connection upon exit and power up, is well known in the art, as evidenced by Gupta (See Page 3 Paragraph 4).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known USB device D3 cold state shut-down state and enumeration upon exit and power up, resulting in the invention of Claim 19, because Yakame is not limited as to the exact type of shut-down state used, or exactly how the hub circuit reconnects upon exiting of the shut-down state, and the simple substitution of the well-known D3 cold state shut-down state and enumeration upon exit and power up as the shut-down state and exit of Yakame would have yielded the predictable result of optimizing power consumption (See Page 1 Paragraph 3 of Gupta).


In reference to Claim 20, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 12 above.  Yakame further discloses that the deepest sleep state of the host controller is a shut-down state (See Paragraphs 31-32), and that during the shut-down state, the hub does not receive power, stops operation, and does not transmit (See Paragraph 64).  However, Yakame does not explicitly disclose that the deepest sleep state is a D3 cold state.  Official Notice is taken that placing a USB device into a D3 cold state, which is a shut-down state in which power is removed, and which requires USB enumeration to re-establish a signal connection upon exit and power up, is well known in the art, as evidenced by Gupta (See Page 3 Paragraph 4).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known USB device D3 cold state shut-down state and enumeration upon exit and power up, resulting in the invention of Claim 20, because Yakame is not limited as to the exact type of shut-down state used, or exactly how the hub circuit reconnects upon exiting of the shut-down state, and the simple substitution of the well-known D3 cold state shut-down state and enumeration upon exit and power up as the shut-down state and exit of Yakame would have yielded the predictable result of optimizing power consumption (See Page 1 Paragraph 3 of Gupta).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakame and knowledge commonly known in the art as applied to Claim 1above, and further in view of knowledge commonly known in the art, as evidenced by US Patent Application Publication Number 2003/0048767 to Kaneko (“Kaneko”).

In reference to Claim 10, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses that the external network is an IEEE 802.3 wired LAN (See Paragraph 68), but is not limited as such (See Paragraph 20).  However, Yakame does not explicitly disclose that the external network is a wireless network.  Official Notice is taken that the use of a wireless LAN is well known in the art, is well known in the art, as evidenced by Kaneko (See Paragraphs 2-5).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known wireless LAN in place of the wired LAN, resulting in the invention of Claim 10, because Yakame is not limited as to the particular type of LAN used as the external network (See Paragraph 20 of Yakame), and the simple substitution of the well-known wireless LAN in place of the wired LAN as the external network of Yakame would have yielded the predictable result of allowing network devices to be connected with the network regardless of their locations, thus significantly reducing wiring requirements and allowing for mobility of the network devices (See Paragraph 5 of Kaneko).

Response to Arguments

Applicant's arguments filed 7 September 2022 have been fully considered but they are not persuasive.

Official Notice was taken in the previous Office Action.  To adequately traverse such a finding, an Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  If the Applicant does not traverse the Examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art.  (See MPEP 2144.03 C).  The Examiner’s assertion of Official Notice is hereby taken to be admitted prior art due to the Applicant’s failure to traverse the assertion.

Applicant has argued that Yakame does not disclose cutting off the signal connection between the first signal I/O port and the USB hub (See Page 11 Paragraph 2).  In response, the Examiner notes that the claims do not recite a particular means of cutting off the signal connection between the first signal I/O port and the integrated circuit.  As Applicant has admitted (See Page 11 Paragraph 2), Yakame discloses the when the terminal device 1 is in the shut-down state or the pause state, power of the power source circuit 28 is not supplied to the USB hub, and that when the terminal device 1 is in the shut-down state or the pause state, the USB hub 21 stops operation, and does not transmit (See Paragraph 64 of Yakame).  Yakame discloses that the system, including the USB hub 21, is an electronic system (See Paragraph 21 of Yakame).  As one of ordinary skill in the art would plainly recognize, electrical components in an electronic system, such as the USB hub of Yakame, require electric power to operate, as evidenced by Electronics for Dummies by Gordon McComb et al. (See Page 15 ‘Where Do Electrical Components Fit In’, Page 16 ‘Controlling electricity’, Pages 16-17 ‘Controlling electricity even better (ICs)’, Page 18 ‘Powering up’, and Page 19 ‘How Electricity Becomes Electronics’). If the USB hub of Yakame is not receiving power, then it, along with the components that make it up, is not operational or functional.  Thus, the physical layer (drivers and receivers) that connects to the bus connected to the first signal I/O port are not operational or functional.  Without functional drivers or receivers, the USB hub cannot transmit or receive data, and there is no signal connection between the first signal I/O port and the USB hub, and thus the signal connection therebetween is cut off in accordance with the broadest reasonable interpretation of the term.  It is noted that Applicant has explicitly disclosed that cutting off the signal connection can be achieved by cutting off power to the physical layer (See Paragraph 20).  

Applicant has argued that the present application requires that the act of cutting off occurs when the host initiates a sleep mode or a standby mode, the network interface controller is disconnected, or there is no network packet transmission, that is, the CPU is still supplied with power but power saving is required, which is different from Yakame which, in the shut-down or pause state, the CPU is not supplied with power (See Page 12).  In response, the Examiner notes that Applicant’s claims do not recite a CPU, nor that the CPU is supplied with power when power saving is required.  Assuming, arguendo, that Applicant is referring to the claimed “host controller” when referring to a CPU in the arguments, as the claimed “host controller” was equated to the CPU of Yakame, there is no requirement in the claims that it be supplied with power, nor any preclusion of supplying no power to it.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, it is noted that Applicant’s disclosure identifies a D3 cold state as a possible sleep state of the host controller (See Paragraphs 3, 12, 17, 20, 27, and 30).  As one of ordinary skill in the art would clearly recognize, a D3 cold state is a state in which all power is removed from a device, as evidenced by “Modern Standby on Dell Client PCs” by Dell Inc. (See Page 11), US Patent Application Publication Number 2006/0265612 to Tseng et al. (See Paragraph 9), and US Patent Application Publication Number 2016/0306678 to Hira et al. (See Paragraph 91).  Nonetheless, as clearly disclosed by Yakame, when the host initiates a sleep mode or a standby mode, the network interface controller is disconnected, or there is no network packet transmission, the hub circuit cuts off a signal connection between the hub circuit and the first signal I/O port (See Paragraph 64), as a shut-down state and a pause state are each types of sleep or standby modes within both the broadest reasonable interpretation of the term and Applicant’s desired but unclaimed interpretation of the term.  Furthermore, notwithstanding the above, the Examiner notes that the host controller 12/13 of Yakame may continue to be supplied with power during the shut-down state, and may be disconnected from power during the pause state (See Paragraph 32).

 Applicant has argued that Yakame does not disclose the integrated circuit to re-establish the signal connection with the first signal I/O port (See Page 12).  In response, the Examiner notes that Yakame discloses the I/O hub (which in combination with knowledge commonly known in the art, is an integrated circuit) re-establishing the signal connection with he first I/O port (See Paragraphs 63-65 and 85).

Applicant has made various arguments relating to an intended use of the invention, as well as specific features which have not been claimed (See Pages 12-13).  In particular, Applicant has argued that the instant application solves the alleged problem that the host controller could not enter the D3 cold state when detecting that any one of its expansion devices could not enter the D3 cold state.  In response, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As indicated in the above rejections, Yakame discloses that when the host initiates a sleep mode or a standby mode, the network interface controller is disconnected, or there is no network packet transmission, the hub circuit cuts off a signal connection between the hub circuit and the first signal I/O port (See Paragraphs 32 and 64), so that the host controller enters a deepest sleep state (See Paragraphs 32 and 64).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186